Title: James Madison to Chapman Johnson, 3 June 1833
From: Madison, James
To: Johnson, Chapman


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                June 3. 1833
                            
                        
                        It has been suggested that the Govr. may wait for some regular notice of the Death of Genl. Breckenridge
                            before he fills the vacancy occasioned by it. I hope this is not the case. He has all the evidence of the event, that is
                            possessed by any of us; and beyond that of the Newspapers, better means of ascertaining it than I have. Perhaps it wd. not
                            be inconvenient for you to learn his views of the matter, and to put an end to his hesitation. Should it be found that he
                            requires some communication on the part of the Visitors, and that yours will not suffice, be so obliging as to let me
                            know, & I will add mine. With great esteem & cordial regard.
                        
                            
                                J. M.
                            
                        
                    